Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with an attorney Gary Maze on August 9, 2021 a provisional election was made without traverse to prosecute the invention of Claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an external heating assembly, classified in F16L53/38.
II. Claim 19, drawn to a method of constructing an external heating assembly, classified in E21B36/04.
III. Claim 20, drawn to a method of remediating a blockage, classified in H05B6/108.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a different mode of operations, that is removal .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of 
their different classification;
(b) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing 	different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Drawings
The drawings are objected to because the labeling texts in figure 7 are not clear to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Furthermore, the informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bass (US 6,509,557 B1) in view of Stokes (US 20080251668 A1).
Regarding claim 1, Bass discloses an external heating assembly usable to heat a subsea flowline (10b, i.e. a heated segment of a subsea pipeline) subsea to remediate blockages (abstract), comprising: 
a. a first end (not labeled, see figure 3, i.e. a left side of the figure); 
b. a second end (not labeled, see figure 3, i.e. a right side of the figure) disposed distally from the first end; 
c. a predetermined set of heaters 31 (fig. 3, i.e. electrodes) disposed between the first end and the second end; 
d. a conductive layer (not shown) disposed between the first end and the second end and adapted to be disposed about an exposed portion of an exterior surface of a subsea flowline and about a predetermined portion of the predetermined set of heaters so as to not preclude access to the exposed portion of the exterior surface of the subsea flowline by the predetermined set of heaters, the conductive layer configured to uniformly distribute heat over the exterior of the subsea flowline (col. 10, lines 58-64); 
e. an insulating layer 22 (fig. 3) disposed between the first end and the second end about the conductive layer a configured to be disposed away from the subsea 
Bass discloses all the limitations of the claimed invention as set forth above, except for f. a first clamp disposed at the first end; 
g. a second clamp disposed at the second end, the first clamp and the second clamp adapted to provide a clamping force sufficient to secure the external heating assembly to the subsea flowline; and  
{NATAERO000048423.0}Page 8 of 14	h. a strength member terminated at the first clamp and the second clamp, the strength member adapted to provide structural strength for lifting the external heating assembly.
However, Stokes teaches f. a first clamp disposed at the first end (not labeled, see figure 4, i.e. one on each side of the band 200 of the steel pipe); g. a second clamp disposed at the second end (see figure 4), the first clamp and the second clamp adapted to provide a clamping force sufficient to secure the external heating assembly to the subsea flowline (¶ 0006, 0040); and h. a strength member (i.e. a riser) terminated at the first clamp and the second clamp, the strength member adapted to provide structural strength for lifting the external heating assembly (¶ 0017, 0029, 0034, 0042). The riser 34 (fig. 1) is also known in the art as evidenced by Bornes et al. (US 20080236810  A1).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bass‘s 
With respect to claim 2, Bass in view of Stokes discloses the limitations of the claimed invention as set forth above of which Bass further discloses wherein:
a. the predetermined set of heaters 31 (fig. 3, i.e. electrodes) comprises a heat trace cable (24); and 
b. the external heating assembly comprises an electrical termination 23, 42, 43 (figs. 3 and 20-33) on each end of the predetermined set of heaters, the electrical terminations operatively in electrical communication with the heat trace cable (24).
With respect to claim 3, Bass in view of Stokes discloses the limitations of the claimed invention as set forth above of which Bass further discloses wherein:
a. the predetermined set of heaters 31 (fig. 3, i.e. electrodes) comprises a mineral insulated cable further comprising a corrosion resistant exterior (col. 6, lines 32-36); and 
b. the external heating assembly comprises an electrical termination 23, 42, 43 (figs. 3 and 20-33) on each end of the predetermined set of heaters, the electrical terminations operatively in electrical communication with the mineral insulated cable(col. 6, lines 32-36).
With respect to claim 4, Bass in view of Stokes discloses the limitations of the claimed invention as set forth above of which Bass further discloses wherein:
a. the electrical termination 23, 42 (figs. 3 and 20-33) on the first end is shorted (see figure 11); and 
.

Claims 5-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bass (US 6,509,557 B1) in view of Stokes (US 20080251668 A1) as applied to claim 1 above, and further in view of Geertsen (US 20130014833 A1).
Regarding claims 5-7, Bass in view of Stokes discloses all the limitations of the claimed invention as set forth above, except for (claim 5) wherein the predetermined set of heaters comprises three separate heating cables; (claim 6) wherein the three separate heating cables are evenly distributed over a top half of the subsea flowline; and (claim 7) wherein the three separate heating cables are in contact with each other on the exterior surface of the subsea flowline.
However, Geertsen teaches wherein the predetermined set of heaters comprises three separate heating cables 4 (fig. 1); wherein the three separate heating cables are evenly distributed over a top half of the subsea flowline; wherein the three separate heating cables are in contact with each other on the exterior surface of the subsea flowline (¶ 0014, 0048, 0061, 0063, 0089). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such heating cables arrangement as set forth above, as suggested and taught by Geertsen, for the purpose of improving with respect to the faults in the electrical connections (¶ 0013).
With respect claim 13, Bass in view of Stokes and Geertsen discloses the limitations of the claimed invention as set forth above of which Geertsen further 
With respect claims 14-17, Bass in view of Stokes and Geertsen discloses the limitations of the claimed invention as set forth above of which Geertsen further discloses a coiled tubing assembly 2 (fig. 2, i.e. called a fluid transport metallic pipe) adapted to be disposed on a seabed adjacent to the subsea flowline; wherein the coiled tubing assembly 2 (fig. 2, i.e. called a fluid transport metallic pipe) is further configured to be disposed on the seabed adjacent to the conductive layer (¶ 0002, 0027); wherein the predetermined set of heaters 4 (fig. 1) comprises a fluid disposed within the conduit 3 (fig. 1, i.e. called a first casing), the fluid adapted to be heated within the conduit; and a blanket comprising the insulating layer and conductive layer, the blanket configured be to laid on top of the subsea flowline after installation of the coiled tubing assembly. (abstract; ¶ 0059, 0066).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such coiled tubing arrangement as set forth above, as suggested and taught by Geertsen, for the purpose of improving with respect to the faults in the electrical connections (¶ 0013).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bass (US 6,509,557 B1) in view of Stokes (US 20080251668 A1) as applied to claim 1 above, and further in view of Delaunay et al (US 20180023767 A1).
Regarding claims 8-9, Bass in view of Stokes discloses all the limitations of the claimed invention as set forth above, except for wherein the predetermined set of heaters is imbedded in the insulating layer; and wherein the predetermined set of heaters and the insulating layer are covered with and bonded to the conductive layer.
However, Delaunay teaches wherein the predetermined set of heaters (10) is imbedded in the insulating layer (22); and wherein the predetermined set of heaters (10) and the insulating layer (22) are covered with and bonded to the conductive layer (abstract; ¶ 0053, 0076). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include heaters construction as set forth above, as suggested and taught by Delaunay, for the purpose of providing sufficient sealing around electrical heating cables.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bass (US 6,509,557 B1) in view of Stokes (US 20080251668 A1) as applied to claim 1 above, and further in view of McCann (WO 2017143389 A1).
Regarding claims 10-12, Bass in view of Stokes discloses all the limitations of the claimed invention as set forth above, except for wherein the external heating assembly is formed to a shape of the exterior surface of the subsea flowline with a forming device; wherein the external heating assembly is formed to a shape of the 
However, McCann teaches wherein the external heating assembly is formed to a shape of the exterior surface of the subsea flowline (10) with a forming device (24, i.e. a deployment mechanism); wherein the external heating assembly is formed to a shape of the exterior surface of the flowline (10) during deployment, prior to entering the sea, with a forming device on the deck of a vessel; and wherein the external heating assembly is formed to a shape of the exterior surface of the subsea flowline during deployment, near the subsea flowline or after entering the sea, with a forming device on the subsea flowline (abstract; see figures 3-8and 11-16; ¶ 0039, 0059,…). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such forming device as set forth above, as suggested and taught by McCann, for the purpose of facilitating subsea deployment thereof (¶ 0020).

Claim 18 isBass (US 6,509,557 B1) in view of Stokes (US 20080251668 A1) as applied to claim 1 above, and further in view of Qu et al (US 20130213487 A1).
Regarding claim 18, Bass in view of Stokes discloses all the limitations of the claimed invention as set forth above, except for a conductive fluid disposed between, and adapted to maintain contact with, the conductive layer and the subsea flowline.
However, Qu et al teaches a conductive fluid disposed between, and adapted to maintain contact with, the conductive layer and the subsea flowline (¶ 0001, 0003, 0005; claim 11). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such fluid as set forth above, as suggested and taught by Qu, for the purpose of enhancing the uniform heat distribution (¶ 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761